[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages the court finds in favor of the plaintiff Erving T. Arnold III against the defendant Bishop Travel Services of West Hartford, Inc. and awards damages of $3,886.73 as follows:
    Ordinary damages of         $2,386.73 Punitive damages under  42-110b and 42-110g         $1,000.00
    Attorneys' fees pursuant to 42-110g (d)              $  500.00
Judgment may enter accordingly.
O'CONNOR, J CT Page 3924